DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 09/03/2021. These drawings are accepted.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited on form 1449, they have not been considered.
One 1449 received 10/25/2021 has been crossed out as a duplicate of the other 1449 received 10/25/2021.
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “which of the multiple waveform is used”. It is unclear how a waveform (singular) can be multiple (plural). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the selection” in line 2. There is insufficient antecedent basis for this limitation in the claims.
A similar recitation in claim 5 is similarly indefinite.
Claim 3 recites the limitation “to reduce the accumulated DC imbalance” in the last two lines. This contradicts claim 1, which recites “on a random basis”. 
Claim 4 recites the limitation “uses the same waveform for each transition” in the last two lines. This contradicts claim 1, which recites “waveforms are applied to pixels undergoing the relevant transition on a random basis”. Furthermore, it is unclear how any specific pixel could use “the same waveform” both for a transition from white to gray and for a transition from white to black, for example.
Claim 5 recites the limitation “so that a fixed image is always or intermittently visible in the background of the display” in the last two lines. This contradicts claim 1, which recites “on a random basis”.
Regarding claims 3-5: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zehner et al (US 20100220122 A1, hereinafter Zehner '122).
As recited in independent claim 1, Zehner '122 shows a method of driving an electro-optic display (“METHODS FOR DRIVING BISTABLE ELECTRO-OPTIC DISPLAYS…” [Title]) having a plurality of pixels (“the pixels” [0168]) using a drive scheme (“Another scheme” [0168]) which defines the waveform (Fig. 11A or Fig. 11B correspond to the same transitions achieved via different waveforms, for example) to be applied to each pixel for each transition (0 to 1, 1 to 3, and 3 to 6 are transitions, for example) from an initial gray level (before each transition) to final gray level (after each transition, wherein 0 to 7 are gray levels in Figs. 11A and 11B), and wherein, for at least one transition (“in a transition to a dark gray level” [0170]; “in a transition to a dark gray level” [0171]) in the drive scheme, multiple waveforms (“the last pulse applied is always a white-going pulse” [0170]; “the last pulse applied is always a black-going pulse” [0171]) are provided in the drive scheme, and these multiple waveforms are applied to pixels (“the first (even) group following the drive scheme shown in FIG. 11A and the second (odd) group following the drive scheme shown in FIG. 11B” [0168]) undergoing the relevant transition on a random basis (“Stochastic screening techniques may also be employed to arrange the pixels of the two groups” [0182]; “A reasonable compromise between energy consumption and the desire to avoid large contiguous areas of pixels of the same group is to have pixels of each group assigned to rectangles, the pixels of which all lie in the same column but extend for several pixels along that column. … rectangles in adjacent columns do not end on the same row, i.e., the rectangles in adjacent columns should have differing "phases". The assignment of rectangles in columns to phases may be effected either randomly” [0184]), so that different pixels (a pixel in the even group is different from a pixel in the odd group) undergoing the same transition (0 to 1, 1 to 3, or 3 to 6, for example) experience different waveforms (compare the pulses corresponding to transitions shown in Fig. 11A to pulses corresponding to transitions shown in Fig. 11B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zehner et al (US 20100220122 A1, hereinafter Zehner '122) in view of Zehner et al (US Pat. No. 7012600 B2, hereinafter Zehner '600).
Zehner '122 shows a method as described above.
As recited in claim 2, Zehner '122 is silent regarding the step of changing, at intervals, which of the multiple waveform is used for which said at least one transition at a particular pixel.
As recited in claim 2, Zehner '600 teaches changing (as a device warms up during use), at intervals (of temperature), which waveform is used for which said at least one transition at a particular pixel (“since the variation of characteristics of electro-optic media with temperature is often not linear, the set of temperatures for which the look-up table stores entries may not be distributed linearly; for example, the variation of many electro-optic media with temperature is most rapid at high temperatures, so that at low temperatures intervals of 20° C. between look-up tables, might suffice, whereas at high temperatures intervals of 5° C. might be desirable”, see col. 11, lines 29-37, wherein each look-up table contains data representing impulses necessary to transition a pixel from an initial gray level to a final gray level at a specific temperature). 
Moreover, the Examiner finds that changing waveforms at intervals (of temperature) was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to change waveforms at intervals in the device of Zehner '122 as taught by Zehner '600. The rationale is as follows: one of ordinary skill in the art would have had reason to compensate for changes in temperature in order to secure accurate gray scale rendition in the device of Zehner '122 as taught by Zehner '600 (“the impulse required for a particular transition is affected by the temperature and the total operating time of the display, and by the time that a specific pixel has remained in a particular optical state prior to a given transition, and that compensating for these factors is desirable to secure accurate gray scale rendition”, see col. 5, lines 17-23). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
11/16/2022